Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 3-4, 8-13, 15-16, 20, 22-23, 27-32, 34-37, 39-40  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “processing a plurality of electronic data transaction request messages as they are received; halting…processing of the second electronic data transaction request message and subsequently received electronic data transaction request messages received for the second data object; and resuming…subsequent to the halting when a pre-determined condition is satisfied” is a fundamental economic practice. Fundamental economic practices fall into the category of certain 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “calculating continuously…internal to the data transaction processing system and external to the matching processor, current value for a first data object based on received first electronic data transaction request messages for the first data object; identifying…a second data object that is correlated with the first data object; receiving…a second electronic data transaction request message; calculating…upon receipt of the second electronic data transaction request message, an allowable range for a current value of the second data object based on the current value for the first data object…; determining…that completing the transaction in the second electronic data transaction request message would place the current value of the second data object outside the allowable range; and the processor.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited one or more computer processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “the halting comprising controlling a state of the matching processor to change the state from a normal operating state to a reserved state which enables the matching processor to continue to receive but not process electronic data transaction request messages, and the resuming comprising controlling the matching processor to change the state from the reserved state back to the normal operating 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0057. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “identifying…a second data object that is correlated with the first data object; receiving…a second electronic data transaction request message,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitations of “calculating continuously…internal to the data transaction processing system and external to the matching processor, current value for a first data object based on received first electronic data transaction request messages for the first data object; calculating…upon receipt of the second electronic data transaction request message, an allowable range for a current value of the second data object based on the current value for the first data object…; determining…that completing the transaction in the second electronic data transaction request message would place the current value of the second data object outside the allowable range” comprise the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e 
Response to Arguments
Applicant's arguments filed on 12/07/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the limitation of “halting and conditionally resuming processing by modifying a state of a system is a technical solution,” the examiner finds it unpersuasive. While applicant argues that the halting and resuming operations provides certain solution, the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.
The disclosed embodiments may be implemented to halt or release, e.g. automatically, the matching processor depending on the state of the system and/or the contents of the electronic data transaction request messages. For example, upon detecting an undesirable condition within the data transaction processing system, the disclosed correlation deviation detection system may cause halting of the matching processor, which prevents the matching processor from matching messages, e.g., places the system or data objects related to the undesirable condition in a reserved state. After the passage of time, receipt of a number of messages, or some other predetermined condition, the correlation deviation detection system may release the matching processor, or allow the matching processor to resume matching messages.” Based on this paragraph, the examiner concludes that the “halting and resuming” steps of claim 1 only requires halting processing of request messages if a condition is not satisfied. Thus, this limitation does not limit claim 1. As such, applicant’s argument regarding this halting step of claim 1 is not persuasive. The Board of Patent Appeals affirmed the examiner and reached the same conclusion as the examiner, disagreeing that the “halting and resuming” steps constitute a technical solution (see the Board decision, rendered on 06/09/21, to the Appeal 2020-006168. Page 11).   
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095. 
Regarding the argument that the final office action violates Berkheimer, the examiner did not rely upon 2106.05(d) considerations. Instead the examiner stated the additional elements of the claim were mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697